ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-328, concluding that JEFFREY M. RIEDL of WYKCOFF, who was admitted to the bar of this State in 1973, should be reprimanded for violating and RPC 5.3(b) and (c)(1)(failure to supervise non-lawyer employee), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JEFFREY M. RIEDL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.